Title: To James Madison from James Monroe, 15 December 1801
From: Monroe, James
To: Madison, James


Dear SirRichmond Decr. 15. 1801
The duties preparatory to the meeting of the Genl. assembly prevented an earlier appropriation of the 300. dolrs. sent you by Major Coleman. You will now receive a letter for Mr. Livingston informing him that you have been so kind as charge yourself with that sum as a fund for the payment of two swords which he is requested to purchase for this commonwealth. I must trouble you with another object in wh. the publick are interested. Sometime since several persons, subjects of Portugal, were taken from a wreck, by the captn. of one of our merchant-vessels & brought to Norfolk, destitute of every necessary of life. They were provided with necessaries by an Inn keeper there, who on application to the federal govt. for reimbursement, was advised by you such relief cod. not be granted him, but that if the Executive of this State wod. yield the accomodation, and transmit the acct. to the department of State, you wod. have it presented to the govt. of Portugal & procure the restitution of it. I submitted the case to the council who were of opinion that it was proper for the executive to interpose in favor of these unfortunate people, on the principle that persons who are thus thrown on any coast have a claim on the govt. of the country for subsistence, and that the rendering such aid, will always be well recd. by the govt. to which such persons belong. In consequence the amount which the enclosed papers exhibit was advanc’d in favor of those unfortunate Portuguese, which I have to request you will be so kind as take the most suitable measure to obtain of their govt., an early restitution of. I send you also a statment of the charges that were incurrd by the Captn. who took them from the wreck, for wh. I have also to request you will endeavor to obtain for him an indemnity of the govt. of Portugal. With great respect & esteem I am Dr sir yours
Jas. Monroe
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1); letterbook copy (Vi: Executive Letterbook). For enclosures, see n. 3.


   Monroe to Robert R. Livingston, 15 Dec. 1801 (printed in Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe (7 vols.; New York and London, 1898–1903)., 3:320–21).



   JM had asked Gallatin about reimbursement for the innkeeper in May 1801, but no evidence of any communication between JM and the innkeeper has been found (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:231).


   Filed with the RC are a 31 Aug. 1801 invoice from John Stone for $234 (2 pp.); Samuel Coleman’s 9 Nov. 1801 letter to Captain Stone informing him that the commonwealth would submit his claim to the State Department (2 pp.); Stone’s reply to Coleman, 14 Nov. 1801, expressing dismay that he would not be reimbursed immediately (3 pp.); Stone’s letter to JM, ca. 1 Dec. 1801; and a 16 Dec. 1801 statement signed by John Carter, clerk in the Virginia Auditor’s Office, for $306.46 advanced to the Portuguese shipwreck victims.

